Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 5/22/2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over HARRISON et al. (US 2016/0295577 Al, hereinafter Harrison), in view of Sartori et al. (US 2012/0252447 Al, hereinafter Sartori).
Regarding Claim 1, Harrison discloses, an uplink communication (see e.g., “The UE device 105 is able to receive data from the eNB 110 over example downlink (DL) channels 115 method… The UE device 105 is also able to transmit data to the eNB 110 over example uplink (UL) channels 120”, Fig. 1, [0058]), comprising:
obtaining, by a terminal device, a first control channel, wherein the first control channel carries a control information group, the control information group comprises a plurality of pieces of control information (see e.g., “at block 1405, the UE UCC resource allocator 125 obtains (e.g., via signaling from the eNB 110 and/or any other manner) information related to specification of multiple A/N PUCCH resource regions. At block 1410, the UE UCC resource allocator 125 obtains (e.g., via signaling from the eNB 110 and/or any other manner) an indication specifying a particular A/N PUCCH resource region allocated to the UE 105 from among the multiple A/N PUCCH resource regions configured at block 1405. For example, the indication may be carried in a control channel transmitted from the eNB 110 to the UE..”, Fig. 14, [0220] and/or “receiving an indication specifying an allocated uplink control channel resource region from among the plurality of uplink control channel resource regions… position (e.g., a starting eCCE) of a received transmission ( e.g., a received ePDCCH grant) can be mapped to index a particular uplink control channel resource within the allocated uplink control channel resource region”, [0030]), and the plurality of pieces of control information correspond to a plurality of uplink channels (see e.g., “…125 obtains (e.g., via signaling from the eNB 110 and/or any other 
performing, by the terminal device, uplink communication with a network device based on the first control information (see e.g. “At block 1410, the UE UCC resource allocator 125 obtains (e.g., via signaling from the eNB 110 and/or any other manner) an indication specifying a particular A/N PUCCH resource region allocated to the UE 105 from among the multiple A/N PUCCH resource regions configured at block 1405”, Fig. 14, [0220] and/or “at block 1420, the UE 105 transmits on the allocated PUCCH resource”, Fig. 14, [0221]).
Harrison fails to explicitly disclose, obtaining, by the terminal device, first control information from the first control channel, wherein the first control information is control information corresponding to a first uplink channel in the plurality of uplink channels; and
In the same field of endeavor Sartori discloses obtaining, by the terminal device, first control information from the first control channel (see e.g., “searching for a first control channel in resources associated with a first wireless node…wherein the first control channel is modulated and mapped according to a first set of control channel parameters associated with the first control channel...decoding the first control channel to produce the first control information”, [0011]), wherein the first control information is control information corresponding to a first uplink channel in the plurality of uplink channels (see e.g., “the U-PDCCH may support transmissions of spatial multiplexing with number of layers greater than one, allow multiple U-PDCCHs of one or more UEs to be transmitted at the same resource”, [0082]); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Harrison with Sartori, in order to help reliable delivery and minimize the impact of signaling overhead in using the 
Regarding Claim 2, Harrison and Sartori combined disclose, receiving, by the terminal device, configuration information sent by the network device (see Sartori e.g., “the eNB may determine the need to send the U-PDCCH to the UE when there is a resource allocation (or some other form of control information, such as configuration information, power control, hybrid automatic repeat requested (HARD), and the like) for the UE”, [0121]), wherein
the configuration information is used to indicate at least one of a time-domain position occupied by the first uplink channel (see Sartori e.g., “The PDCCH control region comprises one or more control channel elements (CCEs). There is a mapping procedure for assigning the resource elements that comprise each CCE to a both time location and frequency location, i.e., resources, within the PDCCH control region”, [0055]), a frequency-domain position occupied by the first uplink channel (see Sartori e.g., “The PDCCH control region comprises one or more control channel elements (CCEs). There is a mapping procedure for assigning the resource elements that comprise each CCE to a both time location and frequency location, i.e., resources, within the PDCCH control region”, [0055]), or a reference signal used when the terminal device performs uplink communication on the first uplink channel (see Sartori e.g., “eNB needs to transmit at least a common reference signal (CRS) on the PDCCH…”, [0077]); or
the configuration information is used to indicate a sequence number of the first uplink channel in the plurality of uplink channels or an index of the first uplink channel; or
the configuration information comprises group identifier information of the terminal device (see Sartori e.g., “The UE is assigned to a group. Each group has a unique group ID, for example, a U-PDCCH Radio Network Temporary Identifier (U-PDCCH-RNTI) may be used as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Harrison with Sartori, in order to help reliable delivery and minimize the impact of signaling overhead in using the advanced transmission parameters on the overall performance of the communications system (see Sartori, paragraphs [0014]-[0015]).
Regarding Claim 3, Harrison and Sartori combined disclose, obtaining, by the terminal device, the first uplink channel based on the configuration information (see Harrison e.g., “the UE UCC resource allocator 125 obtains (e.g., via signaling from the eNB 110 and/or any other manner) an indication specifying a particular A/N PUCCH resource region allocated to the UE 105 from among the multiple A/N PUCCH resource regions configured at block 1405”, Fig. 14, [220] and/or “the UE UCC resource allocator 125 may use information determined from receiving an ePDCCH carrying the indication specifying the particular A/N region to select the allocated PUCCH A/N resource... Then, at block 1420, the UE 105 transmits on the allocated PUCCH resource”, Fig. 14, [0221]).
Regarding Claim 4, Harrison and Sartori combined disclose, the control information group comprises a plurality of bits, the plurality of bits include a plurality of bit sets (see 
the control information group comprises a plurality of bits, the plurality of bits comprise M valid values, and each valid value corresponds to a combination of the plurality of pieces of control information.
Regarding Claim 6, Harrison and Sartori combined disclose, wherein the first control information comprises at least one of hybrid automatic repeat request (HARQ) response information (see Harrison e.g., “Control information is transmitted in a control channel region 220 and may include a physical control format indicator channel (PCFICH), a physical hybrid automatic repeat request (HARQ)…”, Fig. 2, [0063], transmit power adjustment value information (see Harrison e.g., “Two bits of the PDCCH ( e.g., two transmit power control (TPC) bits transmitted in DL grant)”, [0077]), or beam configuration information.
Regarding Claim 7, Harrison discloses, an uplink communication (see e.g., “The UE device 105 is able to receive data from the eNB 110 over example downlink (DL) channels 115 method… The UE device 105 is also able to transmit data to the eNB 110 over example uplink (UL) channels 120”, Fig. 1, [0058]), comprising:
determining, by a network device, a control information group, wherein the control information group comprises a plurality of pieces of control information (see e.g., “at block 1505 
sending, by the network device, a first control channel, wherein the first control channel carries the control information group (see e.g. “at block 1505 at which the eNB UCC resource allocator 130 of the eNB 110 provides (e.g., via signaling and/or any other appropriate manner) to the UE 105 any uplink control channel allocation parameters to be used for performing PUCCH resource allocation, Fig. 15, [0222] and/or “signal uplink control channel allocation parameters, including information related to specification of multiple uplink control channel resources regions”, Fig. 15, step 1505, and/or “the eNB 110 determines the position (e.g. an eCCE index) at which it will transmit the ePDCCH. The eNB 110 then transmits the ePDCCH to the UE 105 at the determined position.”, Fig. 15, [0222]).

In the same field of endeavor Sartori discloses the plurality of pieces of control information comprise first control information (see e.g., “searching for a first control channel in resources associated with a first wireless node…wherein the first control channel is modulated and mapped according to a first set of control channel parameters associated with the first control channel...decoding the first control channel to produce the first control information”, [0011]), and the first control information is control information corresponding to a first uplink channel in the plurality of uplink channels (see e.g., “the U-PDCCH may support transmissions of spatial multiplexing with number of layers greater than one, allow multiple U-PDCCHs of one or more UEs to be transmitted at the same resource”, [0082]); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Harrison with Sartori, in order to help reliable delivery and minimize the impact of signaling overhead in using the advanced transmission parameters on the overall performance of the communications system (see Sartori, paragraphs [0014]-[0015]). 
Regarding Claim 8, Harrison and Sartori combined disclose, sending, by the network device, configuration information to the terminal device (see Sartori e.g., “the eNB may determine the need to send the U-PDCCH to the UE when there is a resource allocation ( or some other form of control information, such as configuration information, power control, hybrid automatic repeat requested (HARD), and the like) for the UE”, [0121]), wherein

the configuration information is used to indicate a sequence number of the first uplink channel in the plurality of uplink channels or an index of the first uplink channel; or
the configuration information comprises group identifier information of the terminal device (see Sartori e.g., “The UE is assigned to a group. Each group has a unique group ID, for example, a U-PDCCH Radio Network Temporary Identifier (U-PDCCH-RNTI) may be used as a group ID”, [0130]), and the group identifier information corresponds to the first uplink channel (see Sartori e.g., “The PDCCH may convey control information about a particular PDSCH, such as resource allocation information, modulation and coding information, and information about a Physical Uplink Shared Channel (PUSCH)”, [0040] and/or “the first control channel is modulated and mapped according to a first set of control channel parameters associated with the first control channel, and decodes the first control channel to produce first control information.”, [0013]).

Regarding Claim 9, Harrison and Sartori combined disclose, wherein the control information group comprises a plurality of bits, the plurality of bits include a plurality of bit sets (see Harrison e.g., “ePDCCH related PUCCH resources are broken into 4 regions (labeled and 'B', 'C', 'D', 'E in the figure), each of which may be addressed by two (2) bits in DCI messages carried on ePDCCH”, [0223]), each bit set comprises at least one bit, and each bit set is used to indicate one of the plurality of pieces of control information (see Harrison e.g., “two bits can be used to support four regions, while one bit can be used to support two regions”, 0249] and/or “Two bits of the PDCCH ( e.g., two transmit power control (TPC) bits transmitted in DL grant) on the SCell are used as A/N resource indication (ARI) bits”, [0077]); or
the control information group comprises a plurality of bits, the plurality of bits comprise M valid values, and each valid value corresponds to a combination of the plurality of pieces of control information.
Regarding Claim 12, Harrison and Sartori combined disclose, wherein the first control information comprises at least one of hybrid automatic repeat request (HARQ) response information (see Harrison e.g., “Control information is transmitted in a control channel region 220 and may include a physical control format indicator channel (PCFICH), a physical hybrid automatic repeat request (HARQ)…”, Fig. 2, [0063], transmit power adjustment 
Regarding Claim 13, Harrison discloses, a terminal device (see e.g., Fig. 1, UE 105), comprising:
a processor (See e.g., UE 105 with inherent processor), configured to obtain a first control channel, wherein the first control channel carries a control information group, the control information group comprises a plurality of pieces of control information (see e.g., “at block 1405, the UE UCC resource allocator 125 obtains (e.g., via signaling from the eNB 110 and/or any other manner) information related to specification of multiple A/N PUCCH resource regions. At block 1410, the UE UCC resource allocator 125 obtains (e.g., via signaling from the eNB 110 and/or any other manner) an indication specifying a particular A/N PUCCH resource region allocated to the UE 105 from among the multiple A/N PUCCH resource regions configured at block 1405. For example, the indication may be carried in a control channel transmitted from the eNB 110 to the UE..”, Fig. 14, [0220]), and the plurality of pieces of control information correspond to a plurality of uplink channels (see e.g., “…125 obtains (e.g., via signaling from the eNB 110 and/or any other manner) information related to specification of multiple A/N PUCCH resource regions”, Fig. 14, [0220]);
a transceiver (see e.g., UE 105 with inherent transceiver), configured to perform uplink communication with a network device based on the first control information (see e.g. “At block 1410, the UE UCC resource allocator 125 obtains (e.g., via signaling from the eNB 110 and/or any other manner) an indication specifying a particular A/N PUCCH resource region allocated to the UE 105 from among the multiple A/N PUCCH resource regions configured at block 1405”, 
Harrison fails to explicitly disclose, wherein the processor is further configured to obtain first control information from the first control channel, wherein the first control information is control information corresponding to a first uplink channel in the plurality of uplink channels; 
In the same field of endeavor Sartori discloses wherein the processor (see e.g., Fig. 1, UE 110 with inherent processor) is further configured to obtain first control information from the first control channel (see e.g., “searching for a first control channel in resources associated with a first wireless node…wherein the first control channel is modulated and mapped according to a first set of control channel parameters associated with the first control channel...decoding the first control channel to produce the first control information”, [0011]), wherein the first control information is control information corresponding to a first uplink channel in the plurality of uplink channels (see e.g., “the U-PDCCH may support transmissions of spatial multiplexing with number of layers greater than one, allow multiple U-PDCCHs of one or more UEs to be transmitted at the same resource”, [0082]); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Harrison with Sartori, in order to help reliable delivery and minimize the impact of signaling overhead in using the advanced transmission parameters on the overall performance of the communications system (see Sartori, paragraphs [0014]-[0015]). 
Regarding Claim 14, Harrison and Sartori combined disclose, wherein before the processor obtains the first control channel, the transceiver is further configured to send a signal to the network device by using the first uplink channel (see Sartori e.g., “When receiving new 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Harrison with Sartori, in order to help reliable delivery and minimize the impact of signaling overhead in using the advanced transmission parameters on the overall performance of the communications system (see Sartori, paragraphs [0014]-[0015]).
Regarding Claim 16, Harrison and Sartori combined disclose, wherein the transceiver is further configured to receive configuration information sent by the network device (see Sartori e.g., “the eNB may determine the need to send the U-PDCCH to the UE when there is a resource allocation ( or some other form of control information, such as configuration information, power control, hybrid automatic repeat requested (HARD), and the like) for the UE”, [0121]), wherein the configuration information is used to indicate at least one of a time-domain position occupied by the first uplink channel (see Sartori e.g., “The PDCCH control region comprises one or more control channel elements (CCEs). There is a mapping procedure for assigning the resource elements that comprise each CCE to a both time location and frequency location, i.e., resources, within the PDCCH control region”, [0055]), a frequency-domain position occupied by the first uplink channel (see Sartori e.g., “The PDCCH control region comprises one or more control channel elements (CCEs). There is a mapping procedure for assigning the resource elements that comprise each CCE to a both time location and frequency location, i.e., resources, within the PDCCH control region”, [0055]), or a reference signal used when the terminal device performs 
the configuration information is used to indicate a sequence number of the first uplink channel in the plurality of uplink channels or an index of the first uplink channel; or
the configuration information comprises group identifier information of the terminal device (see Sartori e.g., “The UE is assigned to a group. Each group has a unique group ID, for example, a U-PDCCH Radio Network Temporary Identifier (U-PDCCH-RNTI) may be used as a group ID”, [0130]), and the group identifier information corresponds to the first uplink channel (see Sartori e.g., “The PDCCH may convey control information about a particular PDSCH, such as resource allocation information, modulation and coding information, and information about a Physical Uplink Shared Channel (PUSCH)”, [0040] and/or “the first control channel is modulated and mapped according to a first set of control channel parameters associated with the first control channel, and decodes the first control channel to produce first control information.”, [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Harrison with Sartori, in order to help reliable delivery and minimize the impact of signaling overhead in using the advanced transmission parameters on the overall performance of the communications system (see Sartori, paragraphs [0014]-[0015]).
Regarding Claim 17, Harrison and Sartori combined disclose, wherein the processor is further configured to obtain the first uplink channel based on the configuration information (see Harrison e.g., “the UE UCC resource allocator 125 obtains (e.g., via signaling from the eNB 110 and/or any other manner) an indication specifying a particular A/N PUCCH resource region 
Regarding Claim 18, Harrison and Sartori combined disclose, wherein the control information group comprises a plurality of bits, the plurality of bits include a plurality of bit sets (see Harrison e.g., “ePDCCH related PUCCH resources are broken into 4 regions (labeled and 'B', 'C', 'D', 'E in the figure), each of which may be addressed by two (2) bits in DCI messages carried on ePDCCH”, [0223]), each bit set comprises at least one bit, and each bit set is used to indicate one of the plurality of pieces of control information (see Harrison e.g., “two bits can be used to support four regions, while one bit can be used to support two regions”, 0249] and/or “Two bits of the PDCCH ( e.g., two transmit power control (TPC) bits transmitted in DL grant) on the SCell are used as A/N resource indication (ARI) bits”, [0077]); or
the control information group comprises a plurality of bits, the plurality of bits comprise M valid values, and each valid value corresponds to a combination of the plurality of pieces of control information.
Regarding Claim 20, Harrison and Sartori combined disclose, wherein the first control information comprises at least one of hybrid automatic repeat request (HARQ) response information (see Harrison e.g., “Control information is transmitted in a control channel region 220 and may include a physical control format indicator channel (PCFICH), a physical hybrid automatic repeat request (HARQ)…”, Fig. 2, [0063], transmit power adjustment .
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over HARRISON, in view of Sartori as applied to claim 7, and further in view of YANG (US 2015/0333854 A1, hereinafter Yang).
Regarding Claim 10, Harrison and Sartori combined fail to explicitly disclose, wherein the first control channel carries identifier information of the first control channel.
In the same field of endeavor, Yang discloses wherein the first control channel carries identifier information of the first control channel (see e.g., “Each control channel corresponds to a certain x radio network temporary identifier (x-RNTI), and the x-RNTI is configured to user equipment (UE) by high-layer signaling in advance”, [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Harrison and Sartori with Yang, in order to rapid and accurate positioning basis being provided for control channel element resource and power allocation algorithms of an Evolved Node B (eNodeB) (see Yang, paragraph [0006]).
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over HARRISON, in view of Sartori as applied to claim 13, and further in view of Kim et al. (US 2011/0188594 A1, hereinafter Kim).
Regarding Claim 15, Harrison and Sartori combined fail to explicitly disclose, wherein the first control channel carries information obtained after joint coding is performed on the plurality of pieces of control information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Harrison and Sartori with Kim, in order to minimize power loss which may be generated during transmission and improving performance during decoding at the receiver after joint coding the control information (see Kim, paragraph [0038]).
Allowable Subject Matter
Claims 5, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 11 and 19, none of prior arts of record, alone or in combination teaches, “wherein a position of the first control information in the control information group corresponds to second basic information of the first uplink channel, and the second basic information comprises at least one of the time-domain position occupied by the first uplink channel, the frequency-domain position occupied by the first uplink channel, or the reference signal used when the terminal device performs the uplink communication on the first uplink channel.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645